         Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 1 of 28



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                               §
                                                      §
 WATSON GRINDING &                                    §               CASE NO. 20-30967
 MANUFACTURING CO.,                                   §
                                                      §               (Chapter 11)
       Debtor.                                        §


 IVAN ALVARADO, INDIVIDUALLY                         §
 AND AS NEXT FRIEND OF A.A.,                         §
 I.A., AND I.A., JR., MINOR                          §
 CHILDREN, BRENDA ALVARADO,                          §
 JOSE CALDERON, INDIVIDUALLY                         §
 AND AS NEXT FRIEND OF A.C.,                         §
 MINOR CHILD, AND MARICELA                           §                 ADVERSARY NO. _________
 CALDERON,                                           §
                                                     §
          Plaintiffs,                                §
                                                     §
 vs.                                                 §
                                                     §
 WATSON GRINDING AND                                 §
 MANUFACTURING CO., WATSON                           §
 VALVE SERVICES, INC., KMHJ,                         §
 LTD., AND KMHJ MANAGEMENT                           §
 COMPANY, LLC,                                       §
                                                     §
          Defendants.                                §
                                                     §

                                        NOTICE OF REMOVAL

         Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”), files this Notice of Removal of the state court action styled Ivan

Alvarado, Individually and as Next of Friend of A.A., I.A., and I.A., Jr., Minor Children, Brenda Alvarado, Jose

Calderon, Individually and as Next of Friend of A.C., Minor Child, and Maricela Calderon vs. Watson Grinding

and Manufacturing Co., Watson Valve Services, Inc ., KMHJ, Ltd., KMHJ Management Company, LLC, Cause




                                                         1
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 2 of 28




No. 2020-40194, pending in the 125th Judicial District Court of Harris County, Texas (the “State Court

Action”).

                         I.      Procedural Background and Nature of Suit

       1.      On July 8, 2020, Ivan Alvarado, Individually and as Next of Friend of A.A., I.A., and

I.A., Jr., Minor Children, Brenda Alvarado, Jose Calderon, Individually and as Next of Friend of A.C.,

Minor Child, and Maricela Calderon (the “Plaintiffs”) filed an Original Petition (the “Original

Petition”) against Watson Grinding and Manufacturing Co., Watson Valve Services, Inc., KMHJ, Ltd.,

and KMHJ Management Company, LLC (collectively, the “Defendants”). In their Original Petition,

the Plaintiffs asserts claims of negligence and/or gross negligence against the Defendants.

       2.      On July 15, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC, filed their

Original Answer.

       3.      On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                       II.    Basis for Removal

       4.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

       5.      The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

       6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

                                                     2
          Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 3 of 28




          7.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          8.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          9.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          10.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          11.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

                                                    3
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 4 of 28




28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

       12.       Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.    Parties and Notice

       13.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 125th Judicial District Court of Harris

County, Texas.

       14.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:



 Triplett Law Firm                                    McCoy Leavitt Laskey LLC
 Tony M. Triplett                                     John V. McCoy
 1445 North Loop West, Suite 650                      Michael I. Ramirez
 Houston, Texas 77018                                 N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010



                                                  4
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 5 of 28




 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.


                                    V.      Process and Pleadings

       15.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       16.     In the State Court Action, no citations of service have been issued.

       17.     In accordance with Bankruptcy Rule 9027(c), the Trustee will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  5
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 6 of 28




Dated: August 3, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           4119 Montrose Blvd, Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                           SPECIAL COUNSEL FOR JANET S.
                                           NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                           ESTATE OF WATSON GRINDING &
                                           MANUFACTURING CO.




                                                  AND

                                           HUGHESWATTERSASKANASE, LLP

                                           By: /s/ Wayne Kitchens
                                           Wayne Kitchens
                                           Texas Bar No. 11541110
                                           Heather McIntyre
                                           Texas State Bar No. 24041076
                                           Total Plaza
                                           1201 Louisiana, 28th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 759-0818
                                           Facsimile: (713) 759-6834
                                           wkitchens@hwa.com
                                           hmcintyre@hwa.com

                                           COUNSEL FOR JANET S. NORTHRUP,
                                           CHAPTER 11 TRUSTEE OF THE ESTATE OF
                                           WATSON GRINDING & MANUFACTURING
                                           CO.


                                       6
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 7 of 28



                                           AND

                                    McCOY LEAVITT LASKEY LLC

                                    By: /s/ Michael I. Ramirez
                                    Michael I. Ramirez
                                    Texas Bar No. 24008604
                                    20726 Stone Oak Parkway, Suite 116
                                    San Antonio, TX 78258
                                    Telephone (210) 446-2828
                                    Fax (262) 522-7020
                                    mramirez@mlllaw.com

                                    COUNSEL FOR WATSON GRINDING &
                                    MANUFACTURING CO.




                                7
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 8 of 28



                                    CERTIFICATE OF SERVICE

       I certify that on August 3, 2020, a true and correct copy of the foregoing Notice was served
via ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on a date to be supplemented to the following:

 Triplett Law Firm                                  McCoy Leavitt Laskey LLC
 Tony M. Triplett                                   John V. McCoy
 1445 North Loop West, Suite 650                    Michael I. Ramirez
 Houston, Texas 77018                               N19 W24200 Riverwood Dr., Suite 125
                                                    Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                    ATTORNEYS FOR WATSON GRINDING &
                                                    MANUFACTURING CO.

                                                    Gieger, Laborde & Laperouse L.L.C.
                                                    Ernest P. Gieger, Jr.
                                                    701 Poydras Street, Suite 4800
                                                    New Orleans, Louisiana 70139

                                                    ATTORNEYS FOR WATSON VALVE SERVICES,
                                                    INC.
 Greenberg Traurig, LLP                             Jackson Walker L.L.P.
 Mary-Olga Lovett                                   Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                     1401 McKinney, Suite 1900
 Houston, Texas 77002                               Houston, Texas 77010

 Greenberg Traurig, LLP                             The Silvera Firm
 Christopher M. LaVigne                             Robert C. Turner
 2200 Ross Avenue, Suite 5200                       17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.               ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                    MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                      /s/ Ruth Van Meter
                                                      Ruth Van Meter




                                                8
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 9 of 28




                          EXHIBIT A
                    Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 10 of 28
                                          Harris County Docket Sheet


2020-40194
COURT: 125th
FILED DATE: 7/7/2020
CASE TYPE: Other Injury or Damage

                                         ALVARADO, IVAN
                                        Attorney: TRIPLETT, TONI M.

                                                    vs.
                           WATSON GRINDING AND MANUFACTURING CO


                                           Docket Sheet Entries
             Date          Comment




2020-40194                                                                               Page 1 of 1

125                                                                             7/27/2020 2:49:54 PM
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 11 of 28

               2020-40194 / Court: 125
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 12 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 13 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 14 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 15 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 16 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 17 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 18 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 19 of 28
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 20 of 28

               2020-40194 / Court: 125
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 21 of 28

               2020-40194 / Court: 125
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 22 of 28

               2020-40194 / Court: 125
Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 23 of 28

               2020-40194 / Court: 125
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 24 of 28                             7/15/2020 3:39 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 44551832
                                                                                               By: JIMMY RODRIGUEZ
                                                                                               Filed: 7/15/2020 3:39 PM

                                       CAUSE NO. 2020-

IVAN ALVARADO, INDIVIDUALLY,                              §   IN THE DISTRICT COURT OF
AND AS NEXT FRIEND OF A.A., L.A.,                         §
AND L.A., JR., MINOR CHILDREN,                            §
BRENDA ALVARADO, JOSE                                     §
CALDERON, INDIVIDUALLY, AND AS                            §
NEXT FRIEND OF A.C., MINOR                                §
CHILD, AND MARICELA CALDERON,                             §      HARRIS COUNTY, TEXAS
     Plaintiffs,                                          §
                                                          §
 vs.                                                      §
                                                          §
 WATSON GRINDING AND                                      §
 MANUFACTURING CO., WATSON                                §
 VALVE SERVICES, INC., KMHJ, LTD,                         §
 KMHJ MANAGEMENT COMPANY,                                 §
 LLC,                                                     §
      Defendants.                                         §       133rd JUDICIAL DISTRCT

                     ORIGINAL ANSWER OF DEFENDANTS
              KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, KMHJ, LTD and KMHJ MANAGEMENT COMPANY, LLC, and subject

to Watson Valve Services, Inc.’s and Watson Grinding and Manufacturing Co.’s bankruptcy

proceedings and Motions to Stay, and any pending Temporary Restraining Orders or Temporary

Injunctions, and files this, their Original Answer to Plaintiffs’ Original Petition and would

respectfully show the court and the parties as follows:

                                                I.

                                      GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiffs’ petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.



ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                    Page 1
RCT/CJR
      Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 25 of 28



                                                II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants did not operate nor manage a manufacturing business or facility in Houston,

Harris County, Texas. Defendants did not own nor operate a business utilizing propylene or other

such chemicals.

                                                III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants did not operate nor manage

a manufacturing business or facility in Houston, Harris County, Texas. Defendants did not own

nor operate a business utilizing propylene or other such chemicals.

                                                IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                                V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;

§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiffs or any other party and any alleged acts or omissions of Defendants,


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                  Page 2
RCT/CJR
      Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 26 of 28




KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.

                                              VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiffs.

                                              VIII.

       Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiffs further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                               IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the

Eighth Amendment of the United States Constitution. Plaintiffs’ claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                Page 3
RCT/CJR
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 27 of 28




                                                X.

        Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiffs’ claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as

provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiffs recover

nothing of and from Defendants, and Defendants be discharged to go hence without delay and

recover their cost, that Plaintiffs’ claims and/or causes of action be dismissed, and for such other

and further relief to which Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC may

be justly entitled.

                                                     Respectfully submitted,

                                                     THE SILVERA FIRM
                                                     A Professional Corporation

                                                     BY:     /s/ Robert C. Turner
                                                             Robert C. Turner
                                                             State Bar No. 00791831
                                                             17070 Dallas Parkway, Suite 100
                                                             Dallas, Texas 75248
                                                             Telephone (972) 715-1750
                                                             Facsimile (972) 715-1759
                                                             robertturner@silveralaw.com
                                                             notice@silveralaw.com

                                                     ATTORNEYS FOR DEFENDANTS
                                                     KMHJ, LTD., and KMHJ MANAGEMENT
                                                     COMPANY, LLC



ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 4
RCT/CJR
       Case 20-30967 Document 527 Filed in TXSB on 08/03/20 Page 28 of 28




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 15th day of July 2020.

Toni M. Triplett       triplettlaw@yahoo.com
Triplett Law Firm
1445 North Loop West, Suite 650
Houston, TX 77018
Counsel for Plaintiffs

                                                          /s/ Robert C. Turner
                                                          Robert C. Turner




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                             Page 5
RCT/CJR
